DETAILED ACTION
Applicant's arguments filed on 04/07/2022 with respect to the claims have been fully considered and are persuasive.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-8  are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1; prior art of record fails to disclose either by itself or in combination:  “…a crowbar leg connected across the at least one switch leg, the crowbar leg comprising a plurality of series connected semiconductor crowbar switches arranged to short-circuit the energy storage when the crowbar switches are switched to conducting;… , wherein the plurality of series connected semiconductor crowbar switches consists of a first, a second and a third crowbar switch, wherein the first AC terminal is connected to the first switch leg between the first and second semiconductor devices thereof, and connected to the crowbar leg between the first and second crowbar switches, and the second AC terminal is connected to the second switch leg between the first and second semiconductor devices thereof, and connected to the crowbar leg between the second and third crowbar switches, and wherein a reverse crowbar switch is connected across the second crowbar switch, antiparallel to the second crowbar switch, and arranged to allow current to flow from the second AC terminal to the first AC terminal via the reverse crowbar switch when switched to conducting.”
These features taken alone or in combination are neither disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Related Prior Art
The following related prior arts made of record are considered pertinent to applicant's disclosure to further show the general state of the art. The references as disclosed in the PTO-892 do not recite or show the structure of the cells with the crowbar leg.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838